COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Hector Mario Gonzalez v. The State of Texas

Appellate case number:    01-15-00394-CR

Trial court case number: 1397723

Trial court:              174th District Court of Harris County

         Appellant’s brief was due on June 18, 2015. A motion for extension of time was filed on
July 14, 2015, but the motion requested an extension until July 14, 2015 and no brief was tendered
with the motion or subsequently filed. On September 22, 2015, this court issued an order, directing
the trial court to hold a hearing to determine if appellant wished to prosecute his appeal or if
appointed counsel, J. Sidney Crowley had abandoned the appeal or, if not, when counsel would
file the brief.
        On October 14, 2015, appellant’s brief was received and appellant’s counsel filed a motion
to reinstate. Accordingly, we grant the motion to reinstate, vacate our order of September 22,
2015, order the appeal reinstated, and order appellant’s brief filed. The State’s brief will be due
30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: October 20, 2015